DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-14is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIJKSMANN et al. WO 2017/092788 (hereinafter “DIJKSMANN”).

As to claim 1, DIJKSMANN  teaches an electricity distribution system (page 7 lines 6-9 “generation of power supply” and FIG. 2) comprising: a peer-to-peer decentralized ledger network (page 22 lines 27-31 “peer-peer network” and claims 10, 11); and a plurality of distributed ledger nodes (page 20 lines 2-9 “peer-to-peer module, i.e. the peer-to-peer module is a node of the peer-to-peer network comprising the decentral application, the API and the peer-to- peer application, such as the block chain or decentral ledger”)  in communication within the peer- to-peer decentralized ledger network (claim 10 “computer in the peer-to-peer network (220, 320) comprises the peer-to-peer application (224, 424)” and abstract), wherein at least one distributed ledger node of the plurality of distributed ledger nodes comprises a processor programmed to schedule at least one of supply of electricity from one of a plurality of available energy sources to an on-site load, an off-site load, or an on-site load and an off-site load based on predetermined demand parameters and delivery of electricity generated by a distributed energy resource (DER) to an external load based on predetermined supply parameters (page 12-13 and claims 5-6 “adapting module (334) is configured to adapt the supply medium plan of at least one flexible supply medium unit (210.1210.2, 310.1, 310.2, 310.3, 310.4, 312) based on at least one predetermined specification” here adaptive is scheduling).

As to claim 2, DIJKSMANN  teaches wherein the at least one distributed ledger node further comprises a local network in communication with the peer-to-peer network (FIG. 2 element 229).

As to claim 3, DIJKSMANN  teaches wherein the at least one distributed ledger node further comprises a user interface that is configured to allow an electricity consumer to enter the predefined demand parameters (page 28, lines 12-16 “user interface” and page 11-12, claims 3-4 “information parameter of the group of: supply medium quantity, a time period and at least one transaction criterion”).

As to claim 4, DIJKSMANN  teaches wherein the at least one distributed ledger node further comprises a user interface (page 28, lines 12-16 “user interface”) that is 

As to claim 5, DIJKSMANN  teaches wherein the peer-to-peer network comprises a decentralized and distributed ledger network (page 15 lines 2-15 “peer-to-peer application is a decentralized register. The decentralized register can be readable at least by a part of the participants of the peer-to-peer network”).

As to claim 6, DIJKSMANN  teaches wherein the predetermined demand parameters comprise at least one of an urgent or scheduled energy need, an energy tariff, a reliability or resiliency of an energy supplier, and a renewable energy content (page 33 lines 1-8 “given period of time and/or a transaction criterion, such as a given price, may be agreed between the first entity and a further entity. For example, the first entity may cause with the further entity by means of the block chain the generation of an agreement that the first entity supplies the further entity for a period of time”).


(claim 5 “peer-to-peer module (219.1, 319) is configured to cause generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity (204, 304, 504, 604.1)”).

As to claim 11, DIJKSMANN teaches a non-transitory, computer readable storage medium having stored thereon a computer program for managing the distribution of electricity (page 14 “a control system at least the controlling module is part of a home automation controller. The home automation controller may comprise a processor and storage means, such as a program memory” and page 19 lines 19-20), the computer program comprising instructions that cause a processor to: negotiate and execute at least one Smart Contract based on preferences for at least one of electricity consumption and electricity transmission (claim 1, page 17 line 24 page 18 line 2) for at least one distributed ledger node of a distributed ledger network (claim 10 and 12) ; generate at least one of an electricity consumption schedule and an electricity transmission schedule for the at least one distributed ledger node according to the preferences (page 7 lines 6-17; claims 1 and 5-6); instruct a device associated with at least one distributed ledger node to permit electricity to flow therethrough according to the generated schedule (claim 1); and register each electricity consumption and 

As to claim 12, DIJKSMANN teaches wherein the instructions cause the processor to monitor electricity consumption data for at least one load (page 26 lines 14-22 “metering module 332 to the electrical supply channel” and claim 7).

As to claim 13, DIJKSMANN teaches wherein the instructions cause the processor to prompt a consumer to enter the preferences for electricity consumption by at least one load on a user interface (page 29 lines 14-30 “monitoring module 336 can be configured to compare the power data measured and provided by the metering module 332 with agreed power data”).

As to claim 14, DIJKSMANN teaches wherein the instructions cause the processor to monitor an electricity pricing market to determine optimal time periods for connecting the at least one distributed ledger node to an electricity transmission and distribution grid based on preferences for electricity pricing (page 12 lines 17-26 “supply medium plan may be a production profile of at least one supply medium unit for a particular future time period, such as the following week, the following day, the following hour, etc”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 16, 19-21, 23-29, 32-34 and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIJKSMANN et al. WO 2017/092788 (hereinafter “DIJKSMANN”) in view of Barrie et al. WO 2017/004681 (hereinafter “Barrie”).
As to claim 7, DIJKSMANN teaches all the limitations of the base claims as outlined above.
DIJKSMANN does not explicitly teach wherein the at least one distributed ledger node of the plurality of distributed ledger nodes comprises at least one circuit breaker positioned within a circuit breaker panel.

DIJKSMANN and Barrie are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by DIJKSMANN, and incorporating circuit breaker, as taught by Barrie.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling or reconfiguring circuit breaker elements within an electrical power distribution system that users may find it highly advantageous to provision, control, program and interrogate power management devices natively from a smartphone through a configurable wireless communications link, as suggested by Barrie (paragraph 0002).

As to claim 8, DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above. 
Barrie further teaches wherein the at least one distributed ledger node further comprises a building energy management system (BEMS) that includes the processor and manages at least one load coupled to the circuit breaker panel (paragraph 0059 

As to claim 9, DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above. 
Barrie further teaches wherein the at least one circuit breaker is configured for remote control (FIG. 2 and paragraph 0050-0052, 0059 “Cellular communications 210 includes the circuitry permitting power management device 200 to communicate with smartphone 10 and/or other system elements across one or more communications topologies and one or more communication protocols, standards, or specifications”).

As to claim 16,  DIJKSMANN teaches a non-transitory, computer readable storage medium having stored thereon a computer program for controlling energy distribution ((page 14 “a control system at least the controlling module is part of a home automation controller. The home automation controller may comprise a processor and storage means, such as a program memory” and page 19 lines 19-20, page 7 lines 6-9 “generation of power supply” and FIG. 2), the computer program comprising instructions that cause a controller to: access a Smart Contract including a number of predefined preferences for at least one of energy consumption (claim 1, page 17 line 24 page 18 line 2) and energy transmission through a node in a peer-to-peer network (page 7 lines 6-17; claims 1 and 5-6); and record each energy page 20 lines 2-9).
DIJKSMANN does not explicitly teach execute the Smart Contract by controlling a relay on a circuit breaker to selectively switch between an ON state that permits energy to flow therethrough and an OFF state that prevents energy from flowing therethrough.
However, Barrie teaches execute the Smart Contract by controlling a relay on a circuit breaker to selectively switch between an ON state that permits energy to flow therethrough and an OFF state that prevents energy from flowing therethrough (paragraph 0059 and FIG. 2).

DIJKSMANN and Barrie are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by DIJKSMANN, and incorporating relay on a circuit breaker, as taught by Barrie.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling or reconfiguring circuit breaker elements within an electrical power distribution system that users may find it highly advantageous to provision, control, program and interrogate power management devices natively from a smartphone through a configurable wireless communications link, as suggested by Barrie (paragraph 0002).


As to claims 19 and 32, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
DIJKSMANN further teaches wherein the instructions cause the controller to execute the Smart Contract to supply energy to a high load device when the price of electricity is lower than a threshold in the predefined preferences (page 12 lines 15-25).


As to claims 20 and 33, DIJKSMANN teaches wherein the instructions cause the controller to: query the peer-to-peer network to locate energy from a distributed energy resource (DER) for sale; purchase the energy; and supply the energy to a load (claim 1 “peer-to-peer module (219.1, 319) is configured to cause generation of a supply medium transaction agreement about the physical exchange of a supply medium between the first entity (204, 304, 504, 604.1) and the further entity (206, 506, 564, 566, 568, 570, 572, 606.2, 664.1, 666.1, 668.2, 670.2, 672.2) by means of the peer-to-peer application”).

As to claims 21 and 34, DIJKSMANN teaches wherein the instructions cause the controller to supply energy to a grid from a distributed energy resource (DER) at the node when the price of electricity is greater than a threshold in the predefined preferences (page 1 lines 10-25 “transaction criterion such as price data are higher during a first future time period than during another future time period”).




As to claim 23, DIJKSMANN  teaches an energy distribution system (page 7 lines 6-9 “generation of power supply” and FIG. 2) comprising: a peer-to-peer distributed ledger network  (page 22 lines 27-31 “peer-peer network” and claims 10, 11); a plurality of distributed ledger nodes (page 20 lines 2-9 “peer-to-peer module, i.e. the peer-to-peer module is a node of the peer-to-peer network comprising the decentral application, the API and the peer-to- peer application, such as the block chain or decentral ledger”) in communication with the peer-to- peer distributed ledger network (claim 10 “computer in the peer-to-peer network (220, 320) comprises the peer-to-peer application (224, 424)” and abstract), wherein a first distributed ledger node of the plurality of distributed ledger nodes (page 20 lines 2-10 discloses plurality of ledger nodes and so there will be a first and second) comprises: a distributed energy resource (DER) (page 2 lines 16-25 “central organization or instance is created by one or a plurality of central server).
DIJKSMANN does not explicitly teach a smart meter monitoring an amount of energy produced by the DER; and a processor programmed to issue at least one certificate to an owner of the DER based on the monitored amount of renewable energy produced by the DER.
However, Barrie teaches a smart meter monitoring an amount of energy produced by the DER (paragraph 0105-0107 “smart meters communicate across the power network through an advanced metering infrastructure that involves both personal data and data relating to the power grid, security of the network remains paramount”); and a processor programmed to issue at least one certificate to an owner of the DER based on the monitored amount of renewable energy produced by the DER (paragraph 00115-00120 “owner management device's security certificate, or information derived from power management device's security certificate, may preferably be automatically extracted by the Product App from power management device 200 and transferred to a utility or communications hub manager as part of the pairing request procedure” and paragraph 00151).
DIJKSMANN and Barrie are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by DIJKSMANN, and incorporating smart meter monitoring an amount of energy, as taught by Barrie.
One of ordinary skill in the art would have been motivated to improve monitoring, controlling or reconfiguring circuit breaker elements within an electrical power distribution system that users may find it highly advantageous to provision, control, program and interrogate power management devices natively from a smartphone through a configurable wireless communications link, as suggested by Barrie (paragraph 0002).


As to claim 24, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
Barrie teaches wherein the processor is further programmed to: schedule transfer of energy produced by the DER to a load in a second distributed ledger node (paragraph 0221-0224 “schedule being executed by the appliance or device without needing a persistent communications link between the smartphone and power management device 200”); and transfer at least one certificate to an owner of the load as energy is transferred to the load, the at least one certificate indicating the amount of energy transferred (paragraph 0231-0233 “transferring, generating, receiving, sending, manipulating, compressing, cataloguing, securing, authenticating, updating, encrypting, and/or displaying data as necessary for any purpose that may include capturing, curating, storing, searching, sharing, transferring, predicting, locating, notifying and visualizing data or controlling a controllable element in system 400”).

As to claim 25, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
Barrie teaches wherein the smart meter is located within a circuit breaker coupled to the DER (paragraph 0051 and 0059 teaches smart meter and circuit breaker and location of smart meter is a design choice).


Barrie teaches wherein the circuit breaker comprises two-way wireless communications capabilities and a relay operated by a controller in an ON state and an OFF state to selectively allow energy produced by the DER to flow therethrough (paragraph 0059-006 “system microcontroller 208 and smartphone 10 can preferably be communicated through a radio frequency wireless link supported by adaptable communications 202 and aerial 202a. Adaptable communications 202 preferably includes any number and combination of integrated circuits, components, controllers, transceivers, radios, memory, microprocessors” system support wireless communication and its obvious to have ON and OFF state where DER can selectively allow energy to flow) .

As to claim 27, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
Barrie teaches wherein the processor is programmed to issue one certificate on at least one of a kilowatt-hour basis and a megawatt-hour basis (paragraph 0220 “power represented in kilowatt hours (kWh), an amount of a greenhouse gas generated per hour, and/or an equivalent” and paragraph 0115).

As to claim 28, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.


As to claim 29, is related to claim 16 with similar limitations also rejected by same rational.
 
As to claim 36, is related to claim 16 and 29 with similar limitations also rejected by same rational.  

As to claim 37, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
Barrie further teaches wherein executing the Smart Contract comprises controlling a relay of a circuit breaker to switch to an ON state (paragraph 0059 and FIG. 2).

As to claim 38, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
DIJKSMANN further teaches further comprising querying the peer-to-peer network to locate energy from a distributed energy resource (DER) according to the predefined preferences (claim 1 “peer-to-peer module (219.1, 319) is configured to 

As to claim 39,  the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
DIJKSMANN further teaches monitoring an electricity pricing network; and executing the Smart Contract if electricity pricing is lower than an electricity pricing threshold in the predefined preferences (page 12 lines 15-25).

As to claim 40, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
DIJKSMANN further teaches further comprising generating an electricity consumption schedule, an electricity transmission schedule, or both for the node based on the predefined preferences; and executing the Smart Contract based on at least one generated schedule (page 26 lines 14-22 “metering module 332 to the electrical supply channel” and claim 7 and  page 12-13 and claims 5-6 “adapting module (334) is configured to adapt the supply medium plan of at least one flexible supply medium unit (210.1210.2, 310.1, 310.2, 310.3, 310.4, 312) based on at least one predetermined specification” here adaptive is scheduling).

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIJKSMANN et al. WO 2017/092788 (hereinafter “DIJKSMANN”) in view of Barrie et al. Forbes, Jr. et al. USPGPUB 2017/0358041 (hereinafter “Forbes, Jr.”).


As to claim 15, DIJKSMANN does not explicitly teach wherein the instructions cause the processor to monitor an electricity availability market to determine the availability of electricity produced by at least one type of distributed energy resource (DER) based on preferences for renewable energy.
However, Forbes, Jr. teaches wherein the instructions cause the processor to monitor an electricity availability market to determine the availability of electricity produced by at least one type of distributed energy resource (DER) based on preferences for renewable energy (paragraph 0230-0233 “grid elements include but are not limited to power transfer switches, wind meters, utility meters, battery discharge controllers, tenant sub-meters, solar meters, power distribution units (PDUs), appliance switches, electric vehicle charging stations, distributed energy resources (DERs), transfer switches”).
DIJKSMANN and Forbes, Jr. are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as 
One of ordinary skill in the art would have been motivated to provide optimal pricing for power supply to business and/or residential electricity customers, and do not have the ability to provide advanced energy settlements to provide the lowest pricing for power supplied at predetermined times, due at least in part to costs associated with obtaining power agreements without visibility to the data and analytics that provides reduced risk of capital and performance associated with the supply and demand side, as suggested by Forbes, Jr. (paragraph 0003).


	Claims 17-18, 22, 30-31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIJKSMANN et al. WO 2017/092788 (hereinafter “DIJKSMANN”) in view of Barrie et al. WO 2017/004681 (hereinafter “Barrie”) further in view of Forbes, Jr. et al. USPGPUB 2017/0358041 (hereinafter “Forbes, Jr.”).

As to claims 17 and 30, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the Smart Contract initiates a financial transaction between an energy buyer and an energy seller.
However, Forbes, Jr. teaches wherein the Smart Contract initiates a financial transaction between an energy buyer and an energy seller (paragraph 0010-0011 
DIJKSMANN, Barrie and Forbes, Jr. are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by DIJKSMANN and Barrie, and incorporating financial transaction between an energy buyer and an energy seller, as taught by Forbes, Jr..
One of ordinary skill in the art would have been motivated to provide optimal pricing for power supply to business and/or residential electricity customers, and do not have the ability to provide advanced energy settlements to provide the lowest pricing for power supplied at predetermined times, due at least in part to costs associated with obtaining power agreements without visibility to the data and analytics that provides reduced risk of capital and performance associated with the supply and demand side, as suggested by Forbes, Jr. (paragraph 0003).


As to claims 18 and 31, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the instructions cause the controller to query the peer-to-peer network for information regarding an electricity pricing network.


As to claims 22 and 35, the combination of  DIJKSMANN and Barrie teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the instructions cause the controller to query the peer-to-peer network to establish that a financial transaction has been completed for each energy transaction executed at the node (paragraph 0159-0161 “approved or accepted for financial settlement based upon contracts, digital contracts, or virtual contracts between and among at least two entities in connection with the financial settlement for those grid elements having RGME. For example RTU is a non-revenue grade device but is used for energy auditing, or as a starting point for disputing payments within prior art systems for financial settlement and energy settlement”).





It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Sandoval  USPGPUB 2019/0098067 teaches Systems and methods are disclosed for optimizing resources while maintaining user experiences. Disclosed examples include an adaptive energy system whereby resource use can be optimized by influencing a communication path to utilize a subset of available resources in an efficient manner. Quality metrics are monitored such that optimization measures are implemented only if they do not negatively impact user experiences beyond a threshold.
Synesiou et al USPGPUB 2008/0172312 teaches  system uses an intelligent load controller for managing use of a consumable resource at an associated load. The controller has a resource measuring component for measuring the rate of use of the resource by the associated load, including measuring at least one of an instantaneous usage rate and a usage rate over an integration period and a load status component for receiving load status data for the associated load. The controller also has a communication component for receiving control messages from and sending load status messages to other associated controllers; a memory for storing a load control goal set; and a load control computer program responsive to the resource measuring component, the load status component, the control messages from other associated controllers and the load control goal set, to determine a load operating level for, and provide control commands to, the associated load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119